— Appeal by the defendant *768from a judgment of the County Court, Nassau County (Belfi, J.), rendered April 16, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). We have also reviewed the issues raised in the defendant’s supplemental pro se brief and find them to be frivolous. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.